      Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    §
                                                                       4:21-CV-2965
 IN THE MATTER OF KIRBY INLAND                      § CIVIL ACTION NO. ____________
 MARINE, LP IN A CAUSE OF                           §
 EXONERATION FROM OR                                § RULE 9(h) ADMIRALTY
 LIMITATION OF LIABILITY;                           §
 In Re: M/V BIG AL                                  § NON-JURY
                                                    §

                   VERIFIED COMPLAINT AND PETITION
          FOR EXONERATION FROM AND/OR LIMITATION OF LIABILITY

       COMES NOW, Kirby Inland Marine, LP (“Kirby”) as owner of the M/V BIG AL

(“Limitation Petitioner”), and files this, its Verified Complaint and Petition for Exoneration From

and/or Limitation of Liability. This Complaint is submitted pursuant to Rule F of the Supplemental

Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure and 46

U.S.C. § 30501 et seq. In support of this Complaint, Limitation Petitioner shows as follows:

1.     This case is within the admiralty and maritime jurisdiction of this Court pursuant to Rule

9(h) of the Federal Rules of Civil Procedure and Rule F of the Supplemental Rules for Certain

Admiralty and Maritime Claims.

2.     Venue is proper within the United States District Court for the Southern District of Texas,

Houston Division pursuant to Rule F of the Supplemental Admiralty Rules of the Federal Rules of

Civil Procedure because Kirby has been sued in this district with respect to a claim arising from

this vessel. FED. R. CIV. P. SUPP. ADMIRALTY R. F(9).

3.     This Complaint is filed within six months of Limitation Petitioner’s receipt of the first

written notice of claim and is, therefore, timely filed.

4.     At all material times, Kirby Inland Marine, LP was and is a limited partnership formed

under the laws of the State of Delaware with its principal place of business in Texas. At all material
      Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 2 of 7




times, Kirby Inland Marine, LP was the owner of the M/V BIG AL.

5.     At all material times, the M/V BIG AL, bearing USCG Document Number 5990840, was

a 111 gross registered ton towing vessel of the United States. At all material times, the M/V BIG

AL was tight, staunch, strong, fully and properly equipped and supplied, in all respects, seaworthy,

and fit for the service for which it was engaged.

6.     On March 17, 2019 the M/V BIG AL was engaged in towing operations in the Houston

Ship Channel and its associated waterways. David Hayes claims he was injured as a result of

alleged exposure to airborne chemicals while working on the vessel between March 17 - 22, 2019.

As a result, David Hayes filed suit against Limitation Petitioner and others in Harris County, Texas.

See David Hayes vs. Kirby Corporation, Kirby Inland Marine, LP and Intercontinental Terminals

Company, LLC, No. 2021-14541, In the 157th Judicial District Court of Harris County, Texas.

7.     All alleged resultant losses, injuries, and/or damages, if any, resulting from the incidents

referenced above were not caused or contributed to by any fault, neglect, lack of due diligence,

negligence or want of due care on the part of Limitation Petitioner or of any person for whose acts

it is responsible nor was the M/V BIG AL in any respect unseaworthy, unsafe, or at fault. To the

contrary, the incidents referenced above that occurred on or about March 17, 2019, as well as any

losses, injuries, and/or damages allegedly sustained by any person, firm, corporation, or legal

entity arising out of the incidents were due to and/or caused by the fault, neglect, lack of due

diligence, negligence, want of due care, acts and/or omissions of others for whom Limitation

Petitioner is not responsible.

8.     Limitation Petitioner denies that it or the M/V BIG AL or any person or property for whom

or which it may be responsible, is liable to any extent in the premises.




                                                    2
      Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 3 of 7




9.     Limitation Petitioner claims exoneration from all liability for all losses, damages, injuries,

and destruction incurred by reason of the matters aforesaid. In the alternative, and in the event

Limitation Petitioner and/or the M/V BIG AL should be held responsible by reason of the incidents

described above, Limitation Petitioner claims the benefits of the Limitation of Liability Act, 46

U.S.C. §§ 30501 et seq., and all laws supplementary thereto and amendatory thereof, because all

the losses, damages, injuries, and/or destruction resulting from the aforesaid casualty occurred

without the privity or knowledge of Limitation Petitioner.

10.    As shown in the Declaration of Value executed by Norman J. Dufour, Jr., attached hereto

as Exhibit 1 and incorporated by reference, the value of the M/V BIG AL on March 17, 2019, was

$550,000 (FIVE HUNDRED FIFTY-FIVE THOUSAND AND 00/100 DOLLARS).

11.    There was no pending freight owed to Limitation Petitioners and/or the M/V BIG AL on

March 17, 2019.

12.    Limitation Petitioner files contemporaneously herewith an ad interim stipulation in the

amount of $550,000 for its interests in the M/V BIG AL with interest at the rate of six percent

(6%) per annum from the date of the deposit of the security as may ascertained and determined to

be necessary under any orders of this Honorable Court.

13.    Pursuant to 46 U.S.C. §§ 30501 et seq. and Rule F of the Supplemental Admiralty Rules,

Limitation Petitioner is required to furnish security for costs. Accordingly, Limitation Petitioner

files simultaneously herewith, a check in the amount of $1,000.00 in lieu of filing a cost bond to

be deposited into the Registry of the Court.

14.    To the best of Limitation Petitioner’s knowledge, information and belief, no warrant of

arrest or any other process of any court has been issued for the M/V BIG AL and the vessel has

not been and is not presently under seizure as a result of any claims or demands.




                                                 3
      Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 4 of 7




15.    Limitation Petitioner claims exoneration and exemption from liability for any and all

claims for damages or losses occasioned or incurred, or alleged to have been occasioned or

incurred, by reason of the aforementioned incidents.

16.    Limitation Petitioner further avers that it has valid defenses to the merits of any and all

such claims. Limitation Petitioner specifically claims the benefits of the Limitation of Liability

Act, as set forth in 46 U.S.C. §§ 30501 et seq. and all statutes amendatory thereof and

supplementary thereto.

17.    Pursuant to 46 U.S.C. §§ 30501 et seq., Limitation Petitioner is entitled to have all claims

and issues concerning the incidents in question consolidated in a single proceeding before the

United States District Court for the Southern District of Texas, Houston Division sitting in

Admiralty.

       WHEREFORE, Limitation Petitioner respectfully prays that:

1.     That the Court enter an order approving the aforementioned ad interim stipulation with the

Court by Limitation Petitioner as security for the amount or value of its interest plus pending

freight in the M/V BIG AL.

2.     That the Court issue a notice to all persons, firms, associations, or corporations asserting

claims with respect to which Limitation Petitioner seeks exoneration from, or limitation of liability,

admonishing them to file their respective claims with the Clerk of this Court and to serve on the

attorneys for Limitation Petitioner a copy thereof on or before the date to be named in the Notice

and that if any claimant desires to contest either the right to exoneration from, or the right to

limitation of liability, that claimant shall file and serve on the attorneys for Limitation Petitioner

an Answer to the Complaint on or before the said date;




                                                  4
       Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 5 of 7




3.      That the Court enjoin the prosecution of any and all actions, suits or proceedings which

may be commenced, of any nature or description whatsoever in any jurisdiction against Limitation

Petitioner or any other property of Limitation Petitioner or against Limitation Petitioner’s

employees or underwriters, except in this action, to recover for damages from or with respect to

any bodily injury, death, damage to property or other loss or destruction resulting from the

aforementioned incidents, or done, occasioned, occurred, or arising out of said voyage or incidents;

4.      That the Court adjudge that Limitation Petitioner is not liable to any extent for the bodily

injury, death, or property damage, loss of use or other loss or destruction resulting from the

aforementioned incidents, or done, occasioned, occurred, or arising out of said voyage or incidents;

5.      Alternatively, and only if Limitation Petitioner shall be adjudged liable, then it prays that

such liability for any bodily injury, death, damage, loss of use to property or other loss or

destruction and consequence of the said voyage or incident be limited to the amount or value of

Limitation Petitioner’s interest in the M/V BIG AL at the end of said voyage or incidents, and that

Limitation Petitioner be discharged therefrom, upon surrender of such interest and that the money

surrendered, paid or secured to be paid, be divided pro rata according to the aforementioned

statutes and among the claimants as they duly prove their claims in accordance with the provisions

of the Order for which Limitation Petitioner has prayed herein, saving to all parties any priorities

to which they may be legally entitled and that decree be entered discharging Limitation Petitioner

from all further liability; and

6.      That Limitation Petitioner have such other relief as they may be entitled at law, in equity,

or in admiralty.




                                                 5
Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 6 of 7




                              Respectfully submitted,




                                 
                              CLARK HILL PLC


                        By:   _______________________________________
                              David James
                              Texas Bar No. 24032467
                              Mark Freeman
                              Texas Bar No. 07426600
                              Ross Jones
                              Texas Bar No. 00794053
                              Marianne Laine
                              Texas Bar No. 24062834
                              H. Scott Alexander
                              Texas Bar No. 00793247
                              2615 Calder Ave., Suite 240
                              Beaumont, TX 77702
                              Phone: (409) 351-3800
                              Fax: (409) 351-3883
                              djames@clarkhill.com
                              mfreeman@clarkhill.com
                              rjones@clarkhill.com
                              mlaine@clarkhill.com
                              hsalexander@clarkhill.com

                              AND

                              Misha J. Paltiyevich
                              State Bar No. 24095695
                              909 Fannin Street, Suite 2300
                              Houston, Texas 77010-1036
                              (713) 951-5600
                              (713) 951-5660 Fax
                              mpaltiyevich@clarkhill.com

                              COUNSEL FOR KIRBY INLAND MARINE, LP




                                 6
Case 4:21-cv-02965 Document 1 Filed on 09/10/21 in TXSD Page 7 of 7
